


110 HRES 1009 IH: Recognizing school resource officers and

U.S. House of Representatives
2008-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1009
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2008
			Ms. Ginny Brown-Waite of
			 Florida (for herself, Mr.
			 Reichert, Mr. Rogers of
			 Alabama, Mr. Etheridge,
			 Mr. Ruppersberger, and
			 Mr. Keller of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Recognizing school resource officers and
		  their crucial role in keeping America’s students, teachers, and administrators
		  safe.
	
	
		Whereas during the 2005–2006 school year, 86 percent of
			 public schools reported that at least 1 violent act, theft, or other crime
			 occurred at their schools;
		Whereas from July 1, 2005, through June 30, 2006, there
			 were 35 school-associated violent deaths in elementary and secondary schools in
			 the United States;
		Whereas in 2005, 36 percent of students in grades 9–12
			 reported they had been in a fight anywhere, and 14 percent said they had been
			 in a fight on school property during the previous 12 months;
		Whereas in 2005, among students ages 12–18, there were
			 about 1,500,000 victims of nonfatal crimes at school, including 868,100 thefts
			 and 628,200 violent crimes;
		Whereas in 2005, 8 percent of students in grades 9 through
			 12 reported being threatened or injured with a weapon in the previous year, and
			 25 percent reported drugs were made available to them on school
			 property;
		Whereas from July 1, 2005, through June 30, 2006, there
			 were 14 homicides and 3 suicides of youth at school, or about 1 homicide or
			 suicide per 3,200,000 students enrolled during the 2005–2006 school
			 year;
		Whereas studies suggest that the mere presence of a
			 uniformed police officer deters acts of crime;
		Whereas research shows that an officer’s presence gives
			 students a sense of security;
		Whereas research indicates that law enforcement
			 integration into schools increases the likelihood that crimes taking place on
			 school grounds will be detected, reported, and recorded;
		Whereas school resource officers allow police forces
			 greater flexibility in policing the surrounding community;
		Whereas school resource officers provide schools with an
			 immediate response to violent incidents on school grounds; and
		Whereas school resource officers promote a positive image
			 of law enforcement to the surrounding community: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes school
			 resource officers and their crucial role in keeping America’s students,
			 teachers, and administrators safe; and
			(2)honors school
			 resource officers for their outstanding service to America’s schools and
			 communities.
			
